Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-10,13,14,16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergan (20100229112) .

As per claim 1, Ergan (20100229112) teaches  a computer-implemented method executed by one or more processors, the method comprising:
 identifying, with one or more machine learning engines, a plurality of aural signals provided by two or more human speakers, at least some of the plurality of aural signals 
 parsing, with the one or more machine learning engines, the plurality of aural signals to generate a plurality of terms (as, the user input is recorded and analyzed – para 0012, in the form of an event record; further, this user input can be in audible form and speech recognized – para 0146 – so that in unison, Ergan teaches an event record derived from speech recognized audible input and the event record stored—para 0029 and analyzed – para 0031), each of the terms associated with the human-perceived problem (as scanning the databases for patterns of problems – para 0031)
 deriving, with the one or more machine learning engines, a plurality of solution sentiments and a plurality of solution constraints from the plurality of terms (as searching and determining a solution automatically based on the problem – para 0035);
 generating, with the one or more machine learning engines, at least one solution to the human-perceived problem based on the derived solution sentiments and solution constraints (as generating automatically appropriate solutions for the identified problem – para 0035); 
and presenting the at least one solution of the human-perceived problem to the two or more human speakers through at least one of a graphical interface or an auditory interface (as gathering information and presenting, involving the user, through a GUI – para 0081, 0141—user forum). 

As per claim 2, Ergan (20100229112) teaches the computer-implemented method of claim 1, wherein the plurality of aural signals comprise natural language speaking from the two or more human speakers (as using speech recognition to handle spoken inputs – para 0146, for multiple users – para 0031). 

As per claim 3, Ergan (20100229112) teaches the computer-implemented method of claim 1, further comprising deriving, with the one or more machine learning engines, at least one of the solution constraints based on at least one of the solution sentiments (as providing a solution based on the identified problem type – para 0105, based on statistics of the problem type and solution – para 0037).

As per claim 7, Ergan (20100229112) teaches the computer-implemented method of claim 3, wherein deriving at least one of the solution constraints based on at least one of the solution sentiments comprises: applying, with the one or more machine learning engines, the at least one solution sentiment to a data corpus of the one or more machine learning engines; and deriving the at least one solution constraint from the data corpus (as, maintaining a database of records of patterns that associate the problem reports with solutions – para 0104). 

As per claim 8, Ergan (20100229112) teaches the computer-implemented method of claim 7, further comprising: prior to applying the at least one solution sentiment to the data corpus, training the one or more machine learning engines with the data corpus (as updating/maintaining the database of associations between recognized problems and solutions – 

As per claim 9, Ergan (20100229112) teaches the computer-implemented method of claim 8, wherein the data corpus comprises a human user data training set and a global data training set (as one data set is particular to a user device – para 0038; and others are accessible via a server – and hence, access to a global data set – para 0008). 

As per claim 10, Ergan (20100229112) teaches the computer-implemented method of claim 1, wherein the at least one solution to the human-perceived problem is based on all of the plurality of solution constraints and at least one of the plurality of solution sentiments (As providing a solution based on the identified problem type – para 0105, based on statistics of the problem type and solution – para 0037). 

As per claim 14, Ergan (20100229112) teaches the computer-implemented method of claim 1, wherein deriving, with the one or more machine learning engines, the plurality of solution sentiments comprises deriving at least one of the solution sentiments by: identifying, with the one or more machine learning engines, a set of the terms associated with a particular solution sentiment; and deriving the particular solution sentiment based on the set of terms (each of the terms associated with the human-perceived problem (as scanning the databases for patterns of problems – para 0031; and, as searching and determining a solution automatically based on the problem – para 0035).


As per claim 16, Ergan (20100229112) teaches the computer-implemented method of claim 1, further comprising presenting one or more reasons for the at least one solution of the human-perceived problem to the two or more human speakers through at least one of the graphical interface or the auditory interface (as deciphering the problem, and then the reason for the solution, is to solve that particular problem, after performing pattern analysis, and alerting the users – para 0031). 

As per claims 17,18, Ergan (20100229112) teaches the computer-implemented method of claim 16, wherein the one or more reasons comprise at least one of: a description of at least one of the plurality of solution sentiments; or a description of at least one of the plurality of solution constraints (as according to the description, identifying a solution – para 0119); examiner further notes Ergan using statistics and pattern recognition in the problem/solution steps – and that it is old and notoriously well known in the art of language/speech recognition to use Venn diagrams to perform eventual selection of a proper match. 

Claim 13 is a method claim performing the  steps of claims 1-3,7-10,14,16,17 above and as such, claim 13 is similar in scope and content to claims 1-3,7-10,14,16,17 and therefore, claim 13 is rejected under similar rationale as presented against claims 1-3,7-10,14,16,17 above.

Claim 19 is a system claim performing the steps of claims 1-3,7-10,14,16,17 above and as such, claim 19 is similar in scope and content to claims 1-3,7-10,14,16,17 and therefore, claim 19 is rejected under similar rationale as presented against claims 1-3,7-10,14,16,17 above.

Claim 20 is a computer readable medium claims performing the method steps of claims 1-3,7-10,14,16,17 above and as such, claim 20 is similar in scope and content to claims 1-3,7-10,14,16,17 and therefore, claim 20 is rejected under similar rationale as presented against claims 1-3,7-10,14,16,17 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ergan (20100229112) in view of Gangadrharaiah (20140289229) .

As per claim 4, Ergan (20100229112) teaches the computer-implemented method of claim 3, and as noted above in claims 1-3, teaching development of a solution using patterns/statistics of problem-solution matching for solution sentiment and constraints (ie, Ergan (20100229112) does not explicitly use the term consensus/agreement,  when deriving solutions toward particular problems from multiple users.  Gangadrharaiah (20140289229) teaches detection of problems over multiple users (para 0004) and determining a solution to the problem (para 0004) using a ranking/weighting system (para 0021) for a consensus/agreement to the likelihood solution to the problem (para 0004), including conversations between users (par 0024).  Therefore, it would have been obvious to one of ordinary skill in the art of problem-solution generation to improve upon the problem-solution pair derivation using statistics, of Ergan (20100229112), with an explicitly ranking system of solutions, as taught by Gangadrharaiah (20140289229), because it would advantageously provide the best possible solution for the user ( Gangadrharaiah (20140289229), para 0021).

As per claim 5, Ergan (20100229112) teaches the computer-implemented method of claim 3, and as noted above in claims 1-3, teaching development of a solution using patterns/statistics of problem-solution matching for solution sentiment and constraints (ie, machine learning), over multiple users (thereby, showing a pattern of agreement); however, Ergan (20100229112) does not explicitly weighting the results nor measuring the results versus a threshold value to determine the possible best solutions; however,    Gangadrharaiah (20140289229) teaches detection of problems over multiple users (para 0004) and determining a solution to the problem (para 0004) using a ranking/weighting system (para 0021) for a consensus/agreement to the likelihood solution to the problem (para 0004), including conversations between users (par 0024).  Therefore, it would have been obvious to one of ordinary skill in the art of problem-solution generation to improve upon the problem-solution Ergan (20100229112), with an explicitly ranking system of solutions, as taught by Gangadrharaiah (20140289229), because it would advantageously provide the best possible solution for the user, and if below a threshold value, contacting an expert for resolution ( Gangadrharaiah (20140289229), para 0021).

As per claim 6, the combination of Ergan (20100229112) in view of Gangadrharaiah (20140289229) teaches the computer-implemented method of claim 5, wherein the threshold value comprises a majority of a number of the two or more speakers (as determining according to the count/frequency of occurrences – para 0027; ie, choosing ‘max’ frequency is equivalent to majority). 

Allowable Subject Matter

Claims 11,12,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As per claims 11,12, 15, the claim limitations toward further limiting the problem-solution identifying step based upon speaker identification, is not explicitly taught by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Holland (20030101151) teaches distinguishing between human and non-human problems-solutions over categories (see para 0038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        01/13/2021